DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
-Species 1: embodiment of Figures 1-14;
-Species 2: embodiment of Figures 15-22;
-Species 3: embodiment of Figures 23-27;
-Species 4: embodiment of Figures 28-32;

If the applicants elect Species 1, it is requested the applicants further elect one of the Subspecies as below:
-Sub-species 1A: embodiment Figures 1-7
-Sub-species 1B: embodiment Figures 8-9
-Sub-species 1C: embodiment Figures 10-13

The species (and subspecies if elected) are independent or distinct because each Species (and subspecies if elected) comprise significantly different structural features. Species I comprises several different sub species comprising different locations of the electromagnetic valve and structurally different activation units for Sub-species 1A comprises a contact switch in the activation unit and an electric contact rod for activating the valve located at a bottom of the grip area. Sub-species 1B comprises a slider to engage a switch stem instead of an electrical contact rod. Sub-species 1C comprises a location of the valve being near the activation unit and its switch being located behind/adjacent to the slider wherein no stem/contact rod is used. Species II varies from the other Species in that the electromagnetic valve is located near the control unit similar to Subspecies 1A and 1B but doesn’t comprise an electrical contact rod or a stem extending through the grip and instead comprises a trigger stem to dictate air flow and act as a safety mechanism. Species III varies in many ways including an electrical contact portion on the trigger stem and an energization path. Lastly Species IV varies from the other Species in that it comprises a power supply switch and switch pushing mechanism connected to the pneumatic hose of the tool. Note that these are merely examples as to how the species comprise distinct features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (and sub-species if necessary), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because:  
-The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses, or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/17/2021